Citation Nr: 1122616	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  07-17 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of stroke to include right sided hemiparesis.

2.  Entitlement to service connection for headaches claimed as migraines.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), depression, and stress.

4.  Entitlement to service connection for cervical disc disease with fracture of C-5 and muscle spasms, claimed as neck fracture with nerve damage.

5.  Entitlement to service connection for a lumbosacral spine disability.

6.  Entitlement to service connection for a digestive system disorder, to include gastroesophageal reflux disorder and irritable bowel syndrome, claimed as gastroenteritis, abdomen pain, and melena.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for a right arm and hand disorder, claimed as right wrist arthritis.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to May 1991.  Subsequently he was a member of the Army National Guard of Maryland from August 1991 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

When the case was before the Board in July 2010, the issues of entitlement to service connection for residuals of a stroke, headaches, and a psychiatric disability were reopened and remanded.  The claims for entitlement to service connection for the following issues were remanded:  cervical spine disability, lumbosacral spine disability, digestive disability, bilateral hearing loss, and right arm and hand disability.  Additionally, in July 2010 the Board denied reopening the claim for service connection for a dental disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As noted previously in the July 2010 remand, a May 2002 application for benefits the Veteran raised a claim for service connection for disability of the knees.  This claim has not been adjudicated by the RO.  In a November 2009 letter, the Veteran raised a claim of entitlement to special monthly compensation based on aid and attendance and/or housebound.  These issues being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (The Board notes that the Veteran submitted a copy of a February 2011 rating decision which denied special monthly pension.)  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


REMAND

When the case was remanded in July 2010, the Board instructed the AOJ to complete several development actions on appeal.  Unfortunately, the record does not reflect that any of those actions were undertaken.

Initially, the Board notes that the AOJ was instructed to send the Veteran a VCAA letter which notifies him of any previously omitted information or lay or medical evidence that is necessary to substantiate the claims on appeal.  The letter was also to comply with the requirements in Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  

The July 2010 remand also noted that subsequent to the May 2000 statement of the case, a large amount of medical evidence had been submitted without a waiver of first consideration of such evidence by the AOJ.  As such, the case was remanded to accomplish such consideration in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).  The Board notes that at this point, even more medical evidence has been submitted without a waiver of RO consideration.

A remand was also noted to be necessary in July 2010 in order to obtain any additional medical records, and obtain a medical opinion as to the etiology of the Veteran's lumbosacral spine disability.  The RO was instructed to afford the Veteran an examination for the purpose of obtaining a medical opinion as to the likely etiology of any current lumbosacral spine condition.

After review of the claims file, there is no evidence in the record that any VCAA letter was sent, that any additional medical records were obtained, or that a VA examination was conducted.  In this regard, the Board notes that since the July 2010 remand, the Veteran has submitted numerous handwritten letters.  Several of them dated in January 2011 and February 2011 specifically indicate that he was never afforded the VA examination that he was entitled to as per the July 2010 remand directives, and that he never received a supplemental statement of the case on these previously remanded issues.  

Therefore, the AOJ did not accomplish the objectives set forth in the prior Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter to notify him of any previously omitted information or lay or medical evidence that is necessary to substantiate the claims on appeal.  This letter must advise the Veteran of what information or evidence he should provide and what information or evidence VA will attempt to obtain on his behalf.  The corrective VCAA notice should also comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Contact the Veteran and request that he provide information as to the dates of any treatment received after service for his claimed (1) residuals of stroke to include right sided hemiparesis, (2) headaches claimed as migraines, (3) acquired psychiatric disorder, (4) cervical disc disease with fracture of C-5 and muscle spasms, claimed as neck fracture with nerve damage; (5) digestive system disorder, to include gastroesophageal reflux disorder and irritable bowel syndrome, claimed as gastroenteritis, abdomen pain and melena, (6) bilateral hearing loss, (7) right arm and hand disorder, and (8) lumbosacral spine disability.

Request the Veteran to furnish signed authorizations for the release to the VA of private medical records in connection with each non-VA source he identifies.  Copies of the medical records (not already in the claims folder) from all sources should be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R 
§ 3.159 (2010).

3.  Schedule the Veteran for VA examination of his cervical and lumbosacral spine by an appropriate specialist to determine the nature and etiology of any lumbosacral spine condition.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  The rationale for any opinion expressed should be included in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

The examiner should review the evidence and examine the Veteran performing all necessary studies.  The examiner should elicit from the Veteran a narrative of his history of relevant symptoms during and since his period of active service regarding any cervical and lumbosacral spine disability.

For any disability of the cervical and lumbosacral spine diagnosed, the examiner should provide a medical opinion as to whether there is a probability of 50 percent or greater (is at least as likely as not) that such disability began or was permanently worsened during active service, and/or was the result of an inservice injury or disease; or in the case of arthritis, became manifest to a degree of 10 percent within one year from date of termination of active service.

The examiner should comment on the evidentiary basis for any etiological opinion addressing whether or not any current cervical or lumbosacral spine disability is related to service.  In this regard, provide a discussion of the service treatment record evidence of treatment during the Veteran's active service.

4.  After completion of the requested examination, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner.

5.  Conduct any additional development deemed appropriate by the AOJ regarding any of the claimed disabilities on appeal subject to this remand.

6.  Thereafter, adjudicate on a de novo basis the claims for service connection for (1) residuals of stroke to include right sided hemiparesis, (2) headaches claimed as migraines, and (3) acquired psychiatric disorder.

Readjudicate the claims on appeal for service connection for (1) cervical disc disease with fracture of C-5 and muscle spasms, claimed as neck fracture with nerve damage; (2) digestive system disorder, to include gastroesophageal reflux disorder and irritable bowel syndrome, claimed as gastroenteritis, abdomen pain and melena, (3) bilateral hearing loss, (4) right arm and hand disorder, and (5) lumbosacral spine disability.

If a claim is not granted, issue the Veteran a supplemental statement of the case on the claim.  Allow an appropriate period of time for the Veteran to respond.  Thereafter, return the case to the Board for further appellate consideration.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claim. 38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


